

Exhibit 10.2


AMENDED AND RESTATED
 
REGISTRATION RIGHTS AGREEMENT
 
Dated as of June 30, 2011
 
between
 
Mykonos 6420 LP
 
Crestpark LP, Inc.
 
and
 
iSecureTrac Corp.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2


THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
made and entered into as of June 30, 2011, between iSecureTrac Corp., a Delaware
corporation (the “Company”), Mykonos 6420 LP, a Texas limited partnership
(“Mykonos”) and Crestpark LP, Inc., a Delaware corporation (“Crestpark” and
together with Mykonos, the “Investors”).
 
RECITALS
 
WHEREAS, Mykonos and the Company entered into that certain Registration Rights
Agreement, dated June 27, 2005 (the “Original Agreement”) pursuant to that
certain Securities Purchase Agreement, dated as of June 21, 2005 (the “Purchase
Agreement”), between the Company and the Mykonos, under which Mykonos purchased
from the Company 1,000,000 shares of the Company’s Series C 8% Cumulative,
Compounding Exchangeable Preferred Stock, par value $.01 per share (the “Series
C Preferred Stock”) and warrants (the “Purchased Warrants”) to acquire
32,342,315 shares of the Company’s common stock, par value $.001 per share (the
“Common Stock”); and
 
WHEREAS, concurrently herewith, the Company will issue 1,330,290 shares of the
Company’s Series D 8% Cumulative, Compounding Exchangeable Preferred Stock, par
value $.01 per share (the “Series D Preferred Stock” and together with the
Series C Preferred Stock, the Preferred Stock); and
 
WHEREAS, the Series C Preferred Stock is exchangeable for shares of Common Stock
and warrants to acquire shares of Common Stock (the “Exchange Warrants” and,
together with the Purchased Warrants, the “Warrants”) and the Series D Preferred
Stock is exchangeable for shares of Common Stock; and
 
WHEREAS, the Company and the Investors wish to provide for the registration of
the shares of Common Stock that will be issued by the Company upon the exchange
of the Preferred Stock and the exercise of the Warrants for resale by the
Company under federal securities laws.
 
NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the parties hereto agree as follows:
 
ARTICLE I


DEFINITIONS
 
SECTION 1.1       DEFINITIONS.   Capitalized terms used herein and not otherwise
defined herein have the meanings ascribed to them in the Purchase Agreement.  In
addition, the following capitalized terms shall have the meanings ascribed to
them below:
 
 
 

--------------------------------------------------------------------------------

 

“Affiliate,” as applied to any specified Person, shall mean any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person and, in the case of a Person who is an
individual, shall include (i) members of such specified Person’s immediate
family (as defined in Instruction 2 of Item 404(a) of Regulation S-K under the
Securities Act) and (ii) trusts, the trustee and all beneficiaries of which are
such specified Person or members of such Person’s immediate family as determined
in accordance with the foregoing clause (i).  For the purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Business Day” means any day that is not a Saturday, Sunday or a day on which
banking institutions in Dallas, Texas or Omaha, Nebraska are not required to be
open.
 
“Closing Date” means the date on which Preferred Stock and the Purchased
Warrants are first issued under the Purchase Agreement.
 
“Common Stock” means the common stock, par value $.001 per share, of the
Company.
 
“Deferral Period” is defined in Section 2.1.
 
“Demand Notice” is defined in Section 2.1.
 
“Demand Registration” is defined in Section 2.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exchange Warrants” is defined in the preamble.
 
“Investors” is defined in the preamble.
 
“Person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
 
“Piggyback Registration” is defined in Section 2.2.
 
“Preferred Stock” is defined in the Recitals.
 
“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.
 
“Public Distribution” shall mean any bona fide underwritten public distribution
of Stock pursuant to an effective registration statement under the Securities
Act or any other applicable law, or any bona fide public sale in an open market
transaction under Rule 144 of the Securities Act (or any successor rule) if such
sale is in compliance with the requirements of paragraphs (c), (d), (e), (f) and
(g) of such Rule (notwithstanding the provisions of paragraph (k) of such Rule).
 
“Public Offering” shall mean any bona fide underwritten public distribution of
Stock pursuant to an effective registration statement under the Securities Act
or any other applicable law.
 
 
2

--------------------------------------------------------------------------------

 

“Purchased Warrants” is defined in the preamble.
 
“Registrable Securities” means all shares of Common Stock issued to the
Investors upon exchange of Preferred Stock issued and outstanding on the date
hereof and any Preferred Stock issued in respect of such Preferred Stock, or
upon the exercise of the Warrants (including, for purposes hereof, any shares of
Common Stock to which Investors became entitled to receive due to a dividend on,
or other payment made to the holders of the Common Stock or issued in connection
with a split of the Common Stock or as a result of any exchange or
reclassification of the Common Stock or any reorganization, consolidation,
merger or recapitalization of the Company until (i) it has been effectively
registered under the Securities Act and disposed of by the Investors pursuant to
an effective registration statement, or (ii) it is sold by the Investors
pursuant to Rule 144 (or any similar provisions then in force) under the
Securities Act.  “Registrable Securities” shall include all shares of Common
Stock issued or issuable upon exercise of the Warrants.
 
“Registration Statement” means any registration statement of the Company
relating to a Demand Registration pursuant to Section 2.1, a Piggyback
Registration pursuant to Section 2.2, or a Shelf Registration pursuant to
Section 2.3, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shelf Registration” or “Shelf Registration Statement” is defined in Section
2.3.
 
“Stock” means the following securities (i) the Common Stock or (ii) any security
or other instrument (a) received as a dividend on, or other payment made to the
holders of, the Common Stock (or any other security or instrument referred to in
this definition) or (b) issued in connection with a split of the Common Stock
(or any other security or instrument referred to in this definition) or as a
result of any exchange or reclassification of the Common Stock (or any other
security or instrument referred to in this definition), reorganization,
consolidation, merger or recapitalization.
 
“Underwritten Registration” or “Underwritten Offering” means a registration in
which Stock of the Company is sold to an underwriter for re-offering to the
public.
 
“Warrants” is defined in the preamble.
 
 
3

--------------------------------------------------------------------------------

 

ARTICLE II


REGISTRATION RIGHTS
 
SECTION 2.1        DEMAND REGISTRATIONS.
 
(a)           Request for Registration.  At any time and from time to time on or
after the 180th day following the Closing Date each Investor may make three
written requests of the Company for registration with the SEC (some or all of
which may be shelf registrations under Section 2.3), under and in accordance
with the provisions of the Securities Act, of all or part of its Registrable
Securities (a “Demand Registration”) by giving written notice to the Company of
such demand (a “Demand Notice”), provided that the Company shall be required to
effect only one Demand Registration during any six-month period.  Each such
Demand Notice will specify the number of Registrable Securities proposed to be
sold pursuant to such Demand Registration and will also specify the intended
method of disposition thereof.  The Company shall promptly forward a copy of any
Demand Notice to each other stockholder of the Company having registration
rights which are pari passu with those of the Investors (each, an “Equivalent
Rights Holder”).
 
Promptly after receipt of any Demand Notice, but in no event later than 60 days
after receipt of such Demand Notice, the Company shall file a Registration
Statement with the SEC with respect to the Registrable Securities included in
the Demand Notice and shall use its reasonable best efforts to have such
Registration Statement declared effective as promptly as practicable; provided,
however, that the Company may postpone the filing of such Registration Statement
for a period of up to 90 days (the “Deferral Period”) if the Board of Directors
reasonably determines that (i) such a filing would adversely affect any proposed
financing, acquisition, divestiture or other material transaction by the Company
or (ii) such a filing would otherwise represent an undue hardship for the
Company.  The Company shall not be entitled to request more than one such
deferral (two in the case of events of the type described in clause (i) above)
with respect to any Demand Registration within any 365-day period.  If the
Company does elect to defer any such Demand Registration, the demanding Investor
may, at its election by written notice to the Company, (i) confirm its request
to proceed with such Demand Registration upon the expiration of the Deferral
Period or (ii) withdraw its request for such Demand Registration in which case
no such request for a Demand Registration shall be deemed to have occurred for
purposes of this Agreement.
 
(b)           Effective Registration.  Except as provided in subsection (c)
below, a registration will not be deemed to have been effected as a Demand
Registration unless it has been declared effective by the SEC; provided that if,
after it has become effective, the offering of Registrable Securities pursuant
to such registration is or becomes the subject of any stop order, injunction or
other order or requirement of the SEC or any other governmental or
administrative agency, or if any court prevents or otherwise limits the sale of
Registrable Securities pursuant to the registration (for any reason other than
the acts or omissions of the demanding Investor), such registration will be
deemed not to have been effected.  If (i) a registration requested pursuant to
this Section 2.1 is deemed not to have been effected in accordance with the
provisions of the preceding sentence or (ii) the registration requested pursuant
to this Section 2.1does not remain continuously effective for a period of at
least 90 days beyond the effective date thereof (or such shorter period as is
required to complete the distribution by the participating Investors of the
Registrable Securities included in such registration statement) (the “Demand
Registration Statement”), then such Demand Registration Statement shall not
count as a Demand Registration that may be requested by the Investors and the
Company shall continue to be obligated to effect a registration pursuant to this
Section 2.1.
 
 
4

--------------------------------------------------------------------------------

 

(c)           Withdrawal.  The participating Investors may withdraw all or any
part of the Registrable Securities from a Demand Registration at any time
(whether before or after the filing or effective date of the Demand Registration
Statement), and if all such Registrable Securities are withdrawn before the
filing of the Demand Registration Statement, the participating Investors may
withdraw the demand related thereto.
 
(d)           Selection of Underwriter.  If the demanding Investor so elect, the
offering of Registrable Securities pursuant to a Demand Registration shall be in
the form of an Underwritten Offering.  The demanding Investor and the Company
shall jointly select one or more nationally recognized firms of investment
bankers to act as the managing underwriter or underwriters in connection with
such offering and shall select any additional investment bankers and managers to
be used in connection with such offering; provided that in the event that the
Company and the demanding Investor are unable to jointly agree on such
investment bankers and managers, such investment bankers and managers shall be
selected by the demanding Investor and shall be reasonably satisfactory to the
Company.  The Company shall (together with the participating Investors) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting in the manner set forth above.
 
(e)           Priority on Demand Registrations.  If, in any Demand Registration
involving an Underwritten Offering the managing underwriter or underwriters
thereof advise the participating Investors or the Company in writing that in its
or their reasonable opinion the number of Registrable Securities proposed to be
sold by the participating Investors in such Demand Registration and by each
Equivalent Rights Holder that has duly demanded registration of its shares of
Common Stock exceeds the number that can be sold in such offering or will
adversely affect the success of such offering (including, without limitation, an
impact on the selling price or the number of Registrable Securities that any
participant may sell), the Company shall include in such registration only the
number of Registrable Securities, if any, which in the opinion of such
underwriter or underwriters can be sold without having an adverse effect on the
success of the offering.  If all Registrable Securities requested to be sold in
the Underwritten Offering are included therein, the Company may include other
shares of Stock in such offering in accordance with the following priority, but
not to exceed the number recommended by the managing underwriter or
underwriters: (x) first, pro rata among any other stockholders of the Company
having piggyback or other similar registration rights and (y) second, shares of
Stock proposed to be sold by or for the account of the Company.
 
SECTION 2.2        PIGGYBACK REGISTRATIONS.
 
(a)           Right to Participate in Registration.  If at any time the Company
proposes to file a registration statement under the Securities Act with respect
to an offering by the Company for its own account or for the account of any
holders of any class of common equity securities (other than (i) a registration
statement on Form S-4 or S-8 (or any substitute form that may be adopted by the
SEC) or (ii) a registration statement filed in connection with a Demand
Registration or a Shelf Registration or (iii) a registration statement filed in
connection with an offering of securities solely to the Company’s existing
securityholders), then the Company shall give written notice of such proposed
filing to the Investors as soon as practicable (but in no event less than 20
days before the anticipated filing date), and such notice shall offer the
Investors the opportunity to register such number of shares of Registrable
Securities as the Investors may request, which request shall specify the
Registrable Securities intended to be disposed of by the Investors and the
intended method of distribution thereof (or, if the offering is a proposed
Underwritten Offering, that the Investors elect to have the number of
Registrable Securities so specified included in such Underwritten Offering) (a
“Piggyback Registration”).
 
 
5

--------------------------------------------------------------------------------

 

The Company shall use its reasonable best efforts to cause the managing
underwriter or underwriters of a proposed Underwritten Offering to permit the
Registrable Securities requested by the Investors thereof to be included in a
Piggyback Registration to be included on the same terms and conditions as any
similar securities of the Company or any other securityholder included therein
and to permit the sale or other disposition of such Registrable Securities in
accordance with the intended method of distribution thereof.
 
No registration effected under this Section 2.2 and no failure of the Investors
to seek registration under this Section 2.2(a), shall relieve the Company of its
obligations pursuant to Section 2.1, and no failure of the Investors to seek
registration under this Section 2.2(a) and complete the sale of shares in
connection therewith shall relieve the Company of any other obligation under
this Agreement (including, without limitation, the Company’s obligations under
Sections 3.2 and 4.1).
 
(b)           Priority on Piggyback Registrations.  Unless the registration
statement is being filed pursuant to a Demand Registration (in which case the
priority of piggyback rights shall be as provided in Section 2.1(e) above), if
the managing underwriter or underwriters advise the Company in writing that in
its or their reasonable opinion the number of equity securities of the Company
proposed to be sold in such registration (including Registrable Securities to be
included pursuant to subsection (a) above) will adversely affect the success of
such offering (including, without limitation, an impact on the selling price or
the number of equity securities of the Company that any participant may sell),
the Company shall include in such registration the number of equity securities
of the Company, if any, which in the opinion of such underwriter or underwriters
can be sold without having an adverse effect on the offering and in accordance
with the following priority: (i) first, the securities the Company proposes to
sell for its own account, and (ii) second, pro rata based on the number of
Registrable Securities that the Investors or any Equivalent Rights Holder shall
have requested to be included therein.
 
(c)           Withdrawal.  The Investors may withdraw all or any part of the
Registrable Securities from a Piggyback Registration at any time (before but not
after the effective date of such registration statement), by delivering written
notice of such withdrawal request to the Company, unless such Piggyback
Registration is underwritten, in which case Registrable Securities may not be
withdrawn after the effective date of the Registration Statement.
 
(d)           Termination of Registration by the Company.  If the Company shall
determine for any reason (x) not to register or (y) to delay a registration
which includes Registrable Securities pursuant to this Section 2.2, the Company
may, at its election, give written notice of such determination to the Investors
and, thereupon (i) in the case of a determination not to register, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration (but not from its obligation to pay the Registration
Expenses (as defined below) in connection therewith), without prejudice,
however, to the rights, if any, of the Investors to request that such
registration be effected as a Demand Registration under Section 2.1, and (ii) in
the case of a delay in registering, shall be permitted to delay registering any
Registrable Securities for the same period as the delay in registering such
other shares.
 
 
6

--------------------------------------------------------------------------------

 

SECTION 2.3        SHELF REGISTRATION.
 
(a)           Filing and Effectiveness.  Subject to Section 2.1 hereof, upon the
request of an Investor at any time after the 180th day following the Closing
Date, the Company shall cause to be filed with the SEC as promptly as
practicable after such request, but in no event later than 90 days thereafter, a
shelf registration statement pursuant to Rule 415 under the Securities Act (a
“Shelf Registration” or a “Shelf Registration Statement”), which Shelf
Registration Statement shall provide for resales of all Registrable Securities
held by the Investors who shall have provided the information required pursuant
to Section 3.1(b).  The Company shall use its reasonable best efforts to have
such Shelf Registration declared effective, subject to Section 2.3(c) below, and
to keep such Shelf Registration Statement continuously effective, supplemented
and amended to the extent necessary to ensure that it is available for resales
of Registrable Securities by the Investors, and to ensure that it conforms with
the requirements of this Agreement, the Securities Act and the policies, rules
and regulations of the SEC as announced from time to time, for a period of at
least two (2) years following the date on which such Shelf Registration
Statement becomes effective under the Securities Act.  A request of an Investor
under this Section 2.3(a) shall be deemed to be a request for a Demand
Registration under Section 2.1 above.
 
(b)           Effective Registration.  A registration will not be deemed to have
been effected as a Shelf Registration unless it has been declared effective by
the SEC and the Company has complied in all material respects with its
obligations under this Agreement with respect thereto; provided that if, after
it has become effective, the offering of Registrable Securities pursuant to such
registration is or becomes the subject of any stop order, injunction or other
order or requirement of the SEC or any other governmental or administrative
agency, or if any court prevents or otherwise limits the sale of Registrable
Securities pursuant to the registration (for any reason other than the acts or
omissions of the Investors), such registration will be deemed not to have been
effected.  If (i) the Shelf Registration is deemed not to have been effected in
accordance with the provisions of the preceding sentence or (ii) the Shelf
Registration does not remain continuously effective for the period described in
subsection (a) above, then such Shelf Registration Statement shall not count as
a Shelf Registration and the Company shall continue to be obligated to effect a
registration pursuant to this Section 2.3.
 
(c)           Suspension.  With respect to any Shelf Registration that has been
declared effective (i) the Company may suspend use of such Shelf Registration at
any time if the continued effectiveness thereof would require the Company to
disclose a material financing, acquisition or other corporate transaction, which
disclosure the Board of Directors of the Company shall have determined in good
faith is not in the best interests of the Company and its stockholders, and (ii)
the Company may suspend use of such Shelf Registration during any period if each
of the Company and the Investors consents in writing to such suspension for such
period.
 
 
7

--------------------------------------------------------------------------------

 

ARTICLE III


REGISTRATION PROCEDURES
 
SECTION 3.1        REGISTRATION PROCEDURES.
 
(a)           General Provisions.  In connection with any Registration Statement
and any related Prospectus required by this Agreement to permit the sale or
resale of Registrable Securities, the Company shall:
 
(1)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities within the time periods specified herein,
make all required filings with the NASD and use its best efforts to cause such
registration statement to become effective as promptly as practicable (subject
to the Company’s right to withdraw the registration statement under the
circumstances described in Sections 2.1(c) or 2.2(d));
 
(2)           promptly prepare and file with the SEC such amendments and
post-effective amendments to the Registration Statement as may be necessary to
keep the Registration Statement effective for the applicable period set forth in
Sections 2.1, 2.2 or 2.3, as applicable, or such shorter period as will
terminate when all Registrable Securities covered by such Registration Statement
have been sold (subject to Section 2.3(c)); cause the Prospectus to be
supplemented by a required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and to comply fully with
the applicable provision of Rules 424 and 430A under the Securities Act in a
timely manner; and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the sellers thereof set forth in such Registration Statement
or supplement to the Prospectus;
 
(3)           use its reasonable best efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
for the period specified in Sections 2.1, 2.2 or 2.3, as applicable (subject to
Section 2.3(c)); upon the occurrence of any event that would cause any such
Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Registrable Securities during the period required by this Agreement,
the Company shall file as promptly as practicable an appropriate amendment to
such Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
reasonable best efforts to cause such amendment to be declared effective and
such Registration Statement and related Prospectus to become usable for their
intended purposes(s) as soon as practicable thereafter;
 
 
8

--------------------------------------------------------------------------------

 

(4)           provide (A) the Investors, (B) the underwriters (which term, for
purposes of this Agreement, shall include a Person deemed to be an underwriter
within the meaning of Section 2(11) of the Securities Act), if any, of the
Registrable Securities to be registered, (C) the sale or placement agent
therefor, if any, (D) counsel for such underwriters or agent, and (E) counsel
for the Investors, the opportunity to participate in the preparation of such
registration statement, each prospectus included therein or filed with the SEC,
and each amendment or supplement thereto, and for a reasonable period prior to
the filing of such registration statement, and throughout the period specified
in Section 3.4(b) hereof, make available for inspection by the parties referred
to in (A) through (E) above such financial and other information and books and
records of the Company, provide access to properties of the Company and cause
the officers, directors, employees, counsel and independent certified public
accountants of the Company to respond to such inquiries as shall be reasonably
necessary to conduct a reasonable investigation within the meaning of Section 11
of the Securities Act;
 
(5)           advise the underwriters, if any, and the Investors promptly and,
if requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
SEC for amendments to the Registration Statement or amendments or supplements to
the Prospectus or for additional information relating thereto, (C) of the
issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Registrable Securities
for offering or sale in any jurisdiction, or the initiation of any proceeding
for any of the preceding purposes, (D) of the existence of any fact or the
happening of any event that makes any statement of a material fact made in the
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement or the
Prospectus in order to make the statements therein not misleading.  If at any
time the SEC shall issue any stop order suspending the effectiveness of the
Registration Statement, or any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Registrable Securities under state securities or Blue Sky
laws, the Company shall use its reasonable best efforts to obtain the withdrawal
or lifting of such order at the earliest possible time;
 
(6)           furnish to the Investors and each of the underwriter(s) in
connection with such sale, if any, such number of copies of any Registration
Statement or Prospectus included therein or any amendments or supplements to any
such Registration Statement or Prospectus (including all documents incorporated
by reference after the initial filing of such Registration Statement and all
exhibits filed therewith), reasonably requested by such Person;
 
 
9

--------------------------------------------------------------------------------

 

(7)           if requested by the Investors or the underwriter(s) in connection
with such sale, if any, promptly include in any Registration Statement or
Prospectus, pursuant to a supplement or post-effective amendment if necessary,
such information as the Investors and such underwriter(s), if any, may
reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Registrable
Securities, information with respect to the principal amount of Registrable
Securities being sold to such underwriter(s), the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering, and make all required filings of such Prospectus
supplement or post-effective amendment as soon as practicable after the Company
is notified of the matters to be included in such Prospectus supplement or
post-effective amendment;
 
(8)           deliver to the Investors and each of the underwriter(s), if any,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; the Company hereby consents to the use of the Prospectus and any
amendment or supplement thereto by the Investors and each of the underwriter(s),
if any, in connection with the offering and the sale of the Registrable
Securities covered by the Prospectus or any amendment or supplement thereto;
 
(9)           in connection with any Underwritten Offering pursuant to a Demand
Registration, enter into an underwriting agreement with one or more underwriter
designated in accordance with this Agreement, such agreement to be of the form,
scope and substance as is customary in underwritten offerings, and take all such
other actions as are reasonably requested by the managing underwriter(s) in
order to expedite or facilitate the disposition of such Registrable Securities
and in such connections (i) make such representations and warranties to the
underwriters in form, scope and substance as are customarily made by issuers to
underwriters in underwritten offerings with respect to the business of the
Company; (ii) obtain opinions of counsel to the Company and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriter(s)) addressed to the managing
underwriter(s) covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
the underwriters; (iii) obtain “comfort” letters and updates thereof from the
Company’s independent certified public accountants addressed to the
underwriters, such “comfort” letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
underwritten offerings; (iv) deliver such documents and certificates as may be
reasonably requested by the managing underwriter(s) to evidence compliance with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company.  The above shall be done at each closing
under such underwriting or similar agreement;
 
 
10

--------------------------------------------------------------------------------

 

(10)         prior to any public offering of Registrable Securities, cooperate
with the Investors, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of the Registrable Securities
under the securities or Blue Sky laws of such jurisdictions as the Investors or
underwriter(s), if any, may request and do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions or the
Registrable Securities covered by the applicable Registration Statement;
provided, however, that the Company shall not be required to register or qualify
as a foreign corporation where it is not now so qualified or to take any action
that would subject it to the service of process in suits or to taxation, except
as is required as a result of the Registration Statement, in any jurisdiction
where it is not now so subject;
 
(11)         in connection with any sale of Registrable Securities that will
result in such securities no longer being Registrable Securities, cooperate with
the Investors and the underwriter(s), if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends; and to register such
Registrable Securities in such denominations and such names as the Investors or
the underwriter(s), if any, may request at least two Business Days prior to such
sale of Registrable Securities;
 
(12)         if requested by the Investors, provide a CUSIP number for all
Registrable Securities not later than the effective date of the Registration
Statement covering such Registrable Securities and provide the Company’s
transfer agent(s) and registrar(s) for the Registrable Securities with printed
certificates for the Registrable Securities;
 
(13)         if applicable, cooperate and assist in any filings required to be
made with the NASD or any stock exchange on which the Company’s stock are then
listed (each, a “Relevant Exchange”); and in the performance of any due
diligence investigation by any underwriter (including any “qualified independent
underwriter”) that is required to be retained in accordance with the rules and
regulations of any Relevant Exchange, and use their best efforts to cause such
Registration Statement to become effective and approved by such governmental
agencies or authorities as may be necessary to enable the Investors or
underwriters, if any, to consummate the disposition of such Registrable
Securities;
 
(14)         otherwise use its best efforts to comply with all applicable rules
and regulations of the SEC, and make generally available to its security
holders, as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 under the Securities Act (which need not be audited)
covering a period of at least twelve month periods, but not more than eighteen
months, beginning with the first month of the Company’s first quarter commencing
after the effective date of the Registration Statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act; and
 
(15)         cause all Registrable Securities covered by the Registration
Statement to be listed on each securities exchange on which securities of the
same class issued by the Company are then listed if requested by the Investors.
 
 
11

--------------------------------------------------------------------------------

 

The Investors, upon receipt of any notice from the Company of the happening of
any event described in subsection (5)(B), (C), or (D) of Section 3.1(a) or in
Section 2.3(c) (a “Suspension Notice”), shall forthwith discontinue disposition
of the Registrable Securities pursuant to the Registration Statement relating
thereto until the Investors receive copies of the supplemented or amended
Prospectus contemplated hereby or until it is advised in writing (the “Advice”)
by the Company that the use of the Prospectus may be resumed, and has received
copies of any additional or supplemented filings that are incorporated by
reference in the Prospectus, and, if so directed by the Company, the Investors
will, or will request the managing underwriter or underwriters, if any, to
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in the Investors’ possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice.  The period from the date on which the Investors receives a Suspension
Notice to the date on which the Investors receives either the Advice or copies
of the supplemented or amended Prospectus contemplated hereby relating to such
notice shall hereinafter be referred to as the “Suspension Period.”  If the
Company shall give any Suspension Notice, (i) the Company shall use its
reasonable best efforts and take such actions as are reasonably necessary to
render Advice and end the Suspension Period as promptly as practicable and (ii)
the time periods for which a Registration Statement is required to be kept
effective pursuant to Sections 2.1, 2.2 or 2.3, as the case may be, shall be
extended by the number of days during the period from and including the date of
the giving of such Suspension Notice to and including the date when the
Investors shall have received (A) the copies of the supplemented or amended
Prospectus contemplated by Section 3.1 (a) or (B) the Advice.
 
(b)           Provision by the Investors of Certain Information.  The Investors
shall not include any of its Registrable Securities in any Registration
Statement pursuant to this Agreement unless and until the Investors furnishes to
the Company in writing, within 20 days after receipt of a request therefor, such
information as the Company may reasonably request specified in item 507 of
Regulation S-K under the Securities Act for use in connection with any
Registration Statement or Prospectus or preliminary Prospectus included
therein.  The Investors agree to furnish promptly to the Company all information
required to be disclosed in order to make the information previously furnished
to the Company by the Investors not materially misleading.
 
SECTION 3.2        REGISTRATION EXPENSES.
 
(a)           All expenses incident to the Company’s performance of or
compliance with this Section 3.2 will be paid by the Company, regardless of
whether any registration statement required hereunder becomes effective,
including, without limitation:
 
(1)           all registration and filing fees;
 
(2)           fees and expenses of compliance with securities or blue sky laws
(including, without limitation, reasonable fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities and
determination of their eligibility for investment under the laws of such
jurisdictions as the managing underwriters or Investors may designate);
 
 
12

--------------------------------------------------------------------------------

 

(3)           printing (including, without limitation, expenses of printing or
engraving certificates for the Registrable Securities in a form eligible for
trading on any Relevant Exchange or for deposit with the Depository Trust
Company and of printing prospectuses), messenger, telephone and delivery
expenses;
 
(4)           reasonable fees and disbursements of counsel for the Company;
 
(5)           reasonable fees and disbursements of all independent certified
public accountants of the Company (including, without limitation, the expenses
of any special audit and “cold comfort” letters required by or incident to such
performance);
 
(6)           fees and expenses of other Persons retained by the Company; and
 
(7)           fees and expenses associated with any filing required to be made
by any Relevant Exchange in connection with the registration of the Registrable
Securities, including, if applicable, the reasonable fees and expenses of any
“qualified independent underwriter” (and its counsel) that is required to be
retained in accordance with the rules and regulations of any Relevant Exchange
(all such expenses being herein called “Registration Expenses”); provided,
however, nothing herein imposes any obligation on the Company to seek to have
the Common Stock listed for trading on the Nasdaq or any other stock exchange.
 
(b)           The Company will, in any event, pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
Registrable Securities to be registered on any Relevant Exchange and the fees
and expenses of any Person, including special experts, retained by the Company.
 
SECTION 3.3       PARTICIPATION IN UNDERWRITTEN REGISTRATIONS.  An Investor may
not participate in any Underwritten Registration hereunder unless such Investor
(i) agrees to sell its Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all reasonable questionnaires,
powers of attorney, underwriting agreements, hold-back agreements letters and
other documents customarily required under the terms of such underwriting
arrangements.  Notwithstanding the foregoing, (x) the Investors shall not be
required to make any representations or warranties except those which relate
solely to the Investors and its intended method of distribution, and (y) the
liability of the Investors to any underwriter under such underwriting agreement
will be limited to liability arising from misstatements or omissions regarding
the Investors and its intended method of distribution and any such liability
shall not exceed an amount equal to the amount of net proceeds the Investors
derives from such registration; provided, however, that in an offering by the
Company in which the Investors requests to be included in a Piggyback
Registration, the Company shall use its best efforts to arrange the terms of the
offering such that the provisions set forth in clauses (x) and (y) of this
Section 3.3 are true.  Nothing in this Section 3.3 shall be construed to create
any additional rights regarding the registration of Registrable Securities in
any Person otherwise than as set forth herein.
 
 
13

--------------------------------------------------------------------------------

 

SECTION 3.4        HOLD-BACK AGREEMENTS.
 
(a)           Restrictions on Public Distribution by Holder of Registrable
Securities.  Upon the written request of the managing underwriter or
underwriters of a Public Offering, the Investors shall not effect any Public
Distribution of such securities, or any securities convertible into or
exchangeable or exercisable for such securities, including a sale pursuant to
Rule 144 under the Securities Act (except as part of such Public Offering),
during the 14-day period prior to, and during the 90-day period following, the
offering date for each Public Offering made pursuant to such registration
statement (as identified by such underwriter or underwriters or the Company in
good faith).  The foregoing provisions shall not apply to the Investors if the
Investors is prevented by applicable statute or regulation from entering into
any such agreement; provided, however, that the Investors shall undertake not to
effect any Public Distribution of the class of securities covered by such
registration statement (except as part of such Underwritten Offering) during
such period unless it has provided 60 days’ prior written notice of such Public
Distribution to the managing underwriter.
 
(b)           Restrictions on Public Distribution by the Company and
Others.  The Company agrees and it shall use its reasonable best efforts to
cause its Affiliates to agree: (1) not to effect any Public Distribution of any
securities being registered in accordance with Article II hereof, or any
securities convertible into or exchangeable or exercisable for such securities,
during the 14-day period prior to, and during the 90-day period following, the
offering date for each Public Offering made pursuant to a registration statement
filed under Article II hereof, if requested in writing by the managing
underwriters (except as part of such Public Offering or pursuant to
registrations in connection with mergers, acquisitions, exchange offers,
subscription offers, dividend reinvestment plans or stock options or other
employee benefit plans); and (2) to use its reasonable best efforts to cause
each holder of its privately placed Registrable Securities that are issued by
the Company at any time on or after the date of this Agreement to agree not to
effect any Public Distribution, including a sale pursuant to Rule 144 under the
Securities Act, of any Registrable Securities during the period set forth in
clause (1) above (except as part of such Public Offering, if and to the extent
permitted).
 
ARTICLE IV
 
INDEMNIFICATION AND CONTRIBUTION
 
SECTION 4.1        INDEMNIFICATION BY THE COMPANY.  The Company agrees to
indemnify and hold harmless each of the Investors, each person, if any, who
controls each of the Investors (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) (hereinafter referred to as a
“controlling person”), the respective officers, directors, partners, employees,
representatives and agents of each of the Investors or any controlling person,
solely in their capacities as such (each an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including without limitation and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing or defending any claim or action, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, including the
reasonable fees and expenses of counsel to any Indemnified Holder) directly or
indirectly caused by, related to, based upon, arising out of or in connection
with any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or Prospectus (or any amendment or
supplement thereto), or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such losses, claims, damages,
liabilities or expenses are caused by an untrue statement or omission or alleged
untrue statement or omission that is made in reliance upon and in conformity
with information relating to the Investors furnished in writing to the Company
by the Investors expressly for use therein.
 
 
14

--------------------------------------------------------------------------------

 

SECTION 4.2       INDEMNIFICATION BY HOLDERS OF REGISTRABLE SECURITIES.  Each of
the Investors agrees, severally and not jointly, to indemnify and hold harmless
the Company and its directors, officers and any person controlling (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
the Company and its respective officers, directors, partners, employees,
representatives and agents of each such person, to the same extent as the
foregoing indemnity from the Company to each of the Indemnified Holders, but
only with respect to losses, claims, damages, liabilities, judgments, actions
and expenses (including without limitation and as incurred, reimbursement of all
reasonable costs of investigating, preparing, pursuing or defending any claim or
action, or any investigation or proceeding by any governmental agency or body,
commenced or threatened, including the reasonable fees and expenses of counsel
to the Company) directly or indirectly caused by, related to, based upon,
arising out of or in connection with any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or
Prospectus (or any amendment or supplement thereto), or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue statement or omission is contained in any
information relating to the Investors furnished in writing by the Investors
expressly for use in any Registration Statement or Prospectus.  In case any
action or proceeding shall be brought against the Company or its directors or
officers or any such controlling person in respect of which indemnity may be
sought against the Investors, the Investors shall have the rights and duties
given the Company, and the Company or its directors or officers or such
controlling person shall have the rights and duties given to the Investors by
the preceding paragraph.  Each of the Investors also agrees, severally and not
jointly, to indemnify and hold harmless each underwriter participating in the
distribution on substantially the same basis as that of the indemnification of
the Company provided in this Section 4.2.  In no event shall the liability of
the Investors hereunder be greater in amount than the dollar amount of the
proceeds received by the Investors upon the sale of the Registrable Securities
giving rise to such indemnification obligation.  The Company shall be entitled
to receive indemnities from underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution, to
the same extent as provided above with respect to information so furnished in
writing by such Persons specifically for inclusion in any Registration Statement
or Prospectus.
 
 
15

--------------------------------------------------------------------------------

 

SECTION 4.3       CONDUCT OF INDEMNIFICATION PROCEEDINGS.  Any Person entitled
to indemnification hereunder (an “Indemnified Party”) will (i) promptly give
notice of any claim, action or proceeding (including any governmental or
regulatory investigation or proceeding) or the commencement of any such action
or proceeding to the Person against whom such indemnity may be sought (an
“Indemnifying Party”); provided that the failure to give such notice shall not
relieve the Indemnifying Party of its obligations pursuant to this Agreement
except to the extent that such Indemnifying Party has been prejudiced in any
material respect by such failure, and (ii) permit the Indemnifying Party to
assume the defense of such claim with counsel reasonably satisfactory to such
Indemnified Party; provided that the Indemnified Party shall have the right to
employ separate counsel and participate in the defense of such claim, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Party unless (a) the Indemnifying Party has agreed to pay for such fees and
expenses, or (b) the Indemnifying Party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such Indemnified
Party or (c) in the reasonable judgment of such Indemnified Party, based upon
advice of its counsel, a conflict of interest may exist between such Indemnified
Party and the Indemnifying Party with respect to such claims which make it
unreasonable for the defense of such claim on behalf of the Indemnified Party to
be conducted by the Indemnifying Party.  If such defense is not assumed by the
Indemnifying Party, the Indemnifying Party will not be subject to any liability
for any settlement of any such claim effected without the Indemnifying Party’s
prior written consent, which consent shall not be unreasonably withheld.  The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify and hold harmless any Indemnified Party from and against any loss,
claim damage, liability or expense by reason of any settlement of any such claim
or action.  No Indemnifying Party shall, without the prior written consent of
each Indemnified Party, settle or compromise or consent to the entry of judgment
in or otherwise seek to terminate any pending or threatened action, claim,
litigation or proceeding in respect of which indemnification or contribution may
be sought hereunder (whether or not any Indemnified Party is a party thereto),
unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Party from all liability arising out
of such action, claim, litigation or proceeding.  An Indemnifying Party who is
not entitled to, or elects not to, assume the defense of the claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such Indemnifying Party with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such Indemnified Party and any other such Indemnified Parties with
respect to such claim which make it unreasonable for the defense of such claim
on behalf of both such Indemnified Parties to be conducted by a single counsel,
in which event the Indemnifying Party shall be obligated to pay the fees and
expenses of such additional counsel.
 
SECTION 4.4        CONTRIBUTION.  If the indemnification provided for in this
Article IV is unavailable to an Indemnified Party (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities or expenses referred to therein, then each applicable
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall have a
joint and severable obligation to contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages, liabilities
or expenses in such proportion as is appropriate to reflect the relative fault
of the Indemnifying Party, on the one hand, and of the Indemnified Party, on the
other, in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative fault of the Indemnifying Party, on the
one hand, and of the Indemnified Party, on the other, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  The amount paid or payable by
a party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in the second paragraph of Section 4.1, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.
 
 
16

--------------------------------------------------------------------------------

 

The amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or expenses referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this Section 4.4, the Investors shall
not be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds received by the Investors with respect to the
Registrable Securities exceeds the greater of (A) the amount paid by the
Investors for its Registrable Securities and (B) the amount of any damages which
the Investors has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
For purposes of this Article IV, each controlling person of the Investors shall
have the same rights to contribution as the Investors, and each officer,
director, and person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act shall have
the same rights to contribution as the Company, subject in each case to the
limitations set forth in the immediately preceding paragraph.  Any party
entitled to contribution will, promptly after receipt of notice of commencement
of any action, suit or proceeding against such party in respect of which a claim
for contribution may be made against another party or parties under this Article
IV, notify such party or parties from whom contribution may be sought, but the
omission to so notify such party or parties shall not relieve the party or
parties from who contribution may be sought from any obligation it or they may
have under this Article IV or otherwise except to the extent that it has been
prejudiced in any material respect by such failure.  No party shall be liable
for contribution with respect to any action or claim settled without its written
consent; provided, however, that such written consent was not unreasonably
withheld.
 
SECTION 4.5        ADDITIONAL INDEMNITY.  The indemnity, contribution and
expense reimbursement obligations under this Article IV shall be in addition to
any liability each Indemnifying Party may otherwise have; provided, however,
that any payment made by the Company which results in an Indemnified Party
receiving from any source(s) indemnification, contribution or reimbursement for
an amount in excess of the actual loss, liability or expense incurred by such
Indemnified Party, shall be refunded to the Company by the Indemnified Party
receiving such excess payment.
 
 
17

--------------------------------------------------------------------------------

 

ARTICLE V


MISCELLANEOUS
 
SECTION 5.1        RULE 144.  The Company agrees it will file in a timely manner
all reports required to be filed by it pursuant to the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder and
will take such further action as the Investors may reasonably request in order
that the Investors may effect sales of Registrable Securities without
registration within the limitations of the exemptions provided by Rule 144, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC.  At any reasonable time and upon the request of
the Investors, the Company will furnish the Investors with such information as
may be necessary to enable the Investors to effect sales of Registrable
Securities pursuant to Rule 144 under the Securities Act and will deliver to the
Investors a written statement as to whether it has complied with such
information and requirements.
 
SECTION 5.2        SPECIFIC PERFORMANCE.  The Investors, in addition to being
entitled to exercise all rights provided herein or granted by law, including
recovery of liquidated or other damages, will be entitled to specific
performance of its rights under this Agreement.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agrees
to waive the defense in any action for specific performance that a remedy at law
would be adequate.
 
SECTION 5.3        OTHER AGREEMENTS.  The Company will not on or after the date
of this Agreement enter into any agreement with respect to its securities that
is inconsistent with the rights granted to the Investors in this Agreement or
otherwise conflicts with the provisions hereof except for similar agreements
entered into with Equivalent Rights Holders.
 
SECTION 5.4        CHARTER AMENDMENTS AFFECTING THE COMPANY’S COMMON STOCK.  The
Company will not amend its Certificate of Incorporation in any respect that
would materially and adversely affect the rights of the Investors hereunder.
 
SECTION 5.5        AMENDMENTS AND WAIVERS.  This Agreement may be amended by the
parties hereto by an instrument in writing signed by the parties hereto at any
time prior to closing.
 
SECTION 5.6        NOTICES.  Unless otherwise provided herein, any notice,
request, instruction or other document to be given hereunder by any party to the
others shall be made in writing, by hand-delivery, telegraph, telex, telecopier,
registered first-class mail or air courier guaranteeing overnight delivery as
follows:
 
 
18

--------------------------------------------------------------------------------

 

If to Mykonos:
 
Mykonos 6420 LP
5449 Sherry Lane, Suite 1900
Dallas, Texas 75225
Attention: Heather Kreager
 
With a copy to:
 
Mykonos 6420 LP
5420 LBJ Freeway
Two Lincoln Centre, Suite 1450
Dallas, Texas 75240
Attention: Bruce Leadbetter
 
If to Crestpark:
 
Crestpark LP, Inc.
5449 Sherry Lane, Suite 1900
Dallas, Texas 75225
Attention: Heather Kreager
 
If to the Company:
 
iSecureTrac Corp.
5078 S. 111th Street
Omaha, NE 68137
Attention: Tom Wharton
 
With a copy to:
 
Kutak Rock LLP
1650 Farnam Street
Omaha, NE 68102
Attention: Steven P. Amen
 
or to such other place and with such other copies as any party hereto may
designate as to itself by written notice to the others.  All such notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five Business Days after being deposited in the
mail, postage prepaid, if mailed; when answered back, if telexed; when receipt
acknowledged, if telecopied: and on the next Business Day if timely delivered to
an air courier guaranteeing overnight delivery.
 
SECTION 5.7        SUCCESSORS AND ASSIGNS.  This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties, including without limitation and without the need for an express
assignment, subsequent holders of Registrable Securities or of the Warrants,
provided that the Company may not assign its rights or obligations under this
Agreement to any other person or entity without the written consent of all of
the Investors.
 
 
19

--------------------------------------------------------------------------------

 

SECTION 5.8        COUNTERPARTS.  This Agreement may be executed in any number
of counterparts and by the parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
SECTION 5.9        HEADINGS.  The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
 
SECTION 5.10      GOVERNING LAW.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
the choice of law provisions thereof.
 
SECTION 5.11      SEVERABILITY.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.  Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
 
SECTION 5.12      ENTIRE AGREEMENT.  This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the registration rights granted by the Company with
respect to the Registrable Securities.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
SECTION 5.13      PRONOUNS.  Whenever the context may require, any pronouns used
herein shall be deemed also to include the corresponding neuter, masculine or
feminine forms.
 
SECTION 5.14      ATTORNEY’S FEES.  In any action or proceeding brought to
enforce any provision of this Agreement, the successful party shall be entitled
to recover reasonable attorney’s fees in addition to its costs and expenses and
any other available remedy.
 
SECTION 5.15      FURTHER ASSURANCES.  Each party shall cooperate and take such
action as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.
 
SECTION 5.16      TERMINATION.  Unless sooner terminated in accordance with its
terms or as otherwise herein provided, including specifically in Section 2.3(a),
this Agreement shall terminate upon the earlier to occur of (i) the mutual
agreement by the parties hereto, (ii) the Investors ceasing to own any
Registrable Securities, or (iii) the tenth anniversary of the date of this
Agreement.
 
(signature page follows)

 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, the parties hereto have executed and delivered this Agreement
as of the date first written above.
 

 
COMPANY:
     
ISECURETRAC CORP.
       
By: 
 /s/ Peter A. Michel
 
Name: Peter A. Michel
 
Title:  President and CEO
       
INVESTORS:
     
MYKONOS 6420 LP
       
By:
Sponsor Investments LLC
 
Its:
General Partner
       
By:
Herakles Investments, Inc.
 
Its:
Manager
       
By:
 /s/ Heather Kreager
 
Name: Heather Kreager
 
Title:  Senior Vice President
     
CRESTPARK LP, INC.
       
By:
 /s/ Heather Kreager
 
Name:  Heather Kreager
 
Title:  Senior Vice President

 
 
21

--------------------------------------------------------------------------------

 